                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

ORLANDO AGUILAR,

          Plaintiff,

v.                              Case No:   2:19-cv-105-FtM-29NPM

LVNV FUNDING LLC and O&L LAW
GROUP, P.L.,

          Defendants.


                          OPINION AND ORDER

     This matter comes before the Court on plaintiff's Motion to

Strike (Doc. #33) filed on May 9, 2019.    Defendant filed a Response

(Doc. #35) on May 16, 2019.    For the reasons set forth below, the

motion is denied.

                                   I.

     On February 2, 2019, plaintiff Orlando Aguilar (Plaintiff)

filed a Complaint (Doc. #1) against defendant O&L Law Group, P.L.

(O&L), alleging numerous violations of the Fair Debt Collection

Practices Act (the FDCPA).     According to the Complaint: At some

point after August 10, 2001, Plaintiff defaulted on a credit card

debt he incurred, and his debt was ultimately sold to Hudson &

Keyse, L.L.C. (H&K).    (Doc. #1, ¶¶ 9-10.)   On September 22, 2008,

H&K filed a debt-recovery action against Plaintiff in the County

Court of the Twentieth Judicial Circuit in and for Lee County,
Florida.       (Id. ¶ 11.)    On December 8, 20081, the county court

entered final judgment in favor of H&K and against Plaintiff.

(Id. p. 35.)

       In the county court action on June 13, 2016, H&K filed a

notice indicating that it assigned its interests in the final

judgment to LVNV.       (Id. ¶ 13.)    The notice attached an affidavit

executed by “an authorized representative of LVNV,” which provided

that H&K assigned its rights in the final judgment to LVNV “in

exchange for valuable consideration . . . .”         (Id. p. 38.)   O&L

then began representing LVNV in the county court action.        (Id. ¶

19.)       On May 18, 2018, O&L, on behalf of its client LVNV, filed a

motion for writ of garnishment in the county court case, seeking

to garnish Plaintiff’s wages.         (Id.)

       In this case, Plaintiff alleges O&L violated the FDCPA by (1)

“falsely alleging to [Plaintiff] and to the Lee County Court . .

. that LVNV, a non-party . . . was legally entitled to collect”

the debt owned by H&K; (2) “falsely alleging . . . that LVNV was

assignee and legal owner of the” debt owned by H&K; and (3)

“manipulating the court system into garnishing [Plaintiff’s] wages

in favor of LVNV.”        (Id. ¶¶ 31, 37, 55.)    O&L filed an Amended

Answer and Affirmative Defenses (Doc. #29) on April 25, 2019.        In


       The Complaint states final judgment was entered on December
       1

8, 2018 (Doc. #1, ¶ 11), but the final judgment attached to the
Complaint (Doc. #1, p. 35) indicates that judgment was entered on
December 8, 2008.



                                  - 2 -
it, O&L asserts that (1) Plaintiff failed to mitigate his damages;

(2) “its liability is excused because its error was not intentional

and   resulted   despite   the   adaptation   of   reasonable   procedures

designed to avoid violations of the Fair Debt Collection Practices

Act”; and (3) Plaintiff’s claims are barred in part by the FDCPA’s

statute of limitations.      (Id. pp. 8-9.)        Plaintiff now moves to

strike O&L’s Second and Third Affirmative Defenses.

                                    II.

      The Federal Rules require defendants to “affirmatively state

any avoidance or affirmative defense.”        Fed. R. Civ. P. 8(c).   “An

affirmative defense is generally a defense that, if established,

requires judgment for the defendant even if the plaintiff can prove

his case by a preponderance of the evidence.”         Wright v. Southland

Corp., 187 F.3d 1287, 1303 (11th Cir. 1999).            Pursuant to Rule

12(f), courts may strike “insufficient defense[s]” from a pleading

upon a motion so requesting or sua sponte.         Fed. R. Civ. P. 12(f).

      As this Court has recently discussed in detail, compliance

with Rule 8(c) requires a defendant to set forth “some facts

establishing a nexus between the elements of an affirmative defense

and the allegations in the complaint,” so as to provide the

plaintiff fair notice of the grounds upon which the defense rests.

Daley v. Scott, No: 2:15-cv-269-FtM-29DNF, 2016 WL 3517697, at *3

(M.D. Fla. June 28, 2016).       Boilerplate pleading – that is, merely

listing the name of the affirmative defense without providing any



                                   - 3 -
supporting facts – is insufficient to satisfy Rule 8(c), because

it does not provide notice sufficient to allow the plaintiff to

rebut or properly litigate the defense.              Id. (citing Grant v.

Preferred    Research,    Inc.,     885    F.2d    795,    797    (11th   Cir.

1989); Hassan v. U.S. Postal Serv., 842 F.2d 260, 263 (11th Cir.

1988)).     Requiring defendants to allege some facts linking the

defense to the plaintiff’s claims “streamlines the pleading stage,

helps the parties craft more targeted discovery requests, and

reduces litigation costs.”        Id. (citations omitted).

                                    III.

A.   Second Affirmative Defense

     O&L’s Second Affirmative Defense provides that:

     To the extent that Plaintiff can establish O&L committed
     any violation of the Fair Debt Collection Practices Act,
     its liability is excused because its error was not
     intentional and resulted despite the adaptation of
     reasonable procedures designed to avoid violations of
     the Fair Debt Collection Practices Act, including, but
     not limited to its processes for review and analysis of
     assignment documents provided by its debt buyer clients
     including, but not limited to requiring verified
     affidavits of assignments.

(Doc. #29, p. 9.)        Plaintiff seeks to strike this affirmative

defense because it “fails to notify Plaintiff of the specific facts

giving rise to such defense in this case.”            (Doc. #33, p. 3.)     In

particular, Plaintiff contends that O&L failed to “identif[y] the

alleged   error   or   errors”    and     also    failed   to    “specifically




                                   - 4 -
identif[y] the procedures it allegedly maintains to avoid such

errors.”   (Id.)

     This affirmative defense is referred to as a “bona fide error”

defense, which provides that a defendant may avoid liability under

the FDCPA where it “shows by a preponderance of evidence that the

violation was not intentional and resulted from a bona fide error

notwithstanding the maintenance of procedures reasonably adapted

to avoid any such error.”     15 U.S.C. § 1692k(c).   In asserting

this bona fide error affirmative defense, O&L alleges that, to the

extent Plaintiff establishes that O&L violated the FDCPA, such

violation was unintentional and resulted despite O&L’s “processes

for review and analysis of assignment documents provided by its

debt buyer clients including, but not limited to requiring verified

affidavits of assignments.”    (Doc. #29, p. 9.)   The Court finds

the Second Affirmative Defense is sufficiently pled because it

alleges O&L’s basis for asserting its bona fide error defense.2


     2 Several courts in this District and Circuit have found that
the bona fide error affirmative defense must be pled with
particularity under Rule 9(b)’s heightened pleading standard.
Plaintiff moves the Court to apply the Rule 9(b) standard to the
Second Affirmative Defense, and contends O&L failed to plead its
affirmative defense with particularity under Rule 9(b). Assuming,
without deciding, that the Rule 9(b) standard applies, the Court
finds O&L has pled its affirmative defense with sufficient
particularity. See e.g. U.S. ex rel. Atkins v. McInteer, 470 F.3d
1350, 1357 (11th Cir. 2006) (In general, “[p]articularity means
that a plaintiff must plead facts as to time, place, and
substance,” but Rule 9(b) “does not mandate all [relevant]
information for [each] alleged claim.” (citations and quotations
omitted)).



                               - 5 -
     Plaintiff additionally argues that the Second Affirmative

Defense should be stricken to the extent that O&L’s alleged bona

fide error was “an error of law rather than of fact . . . .”   (Doc.

#33, p. 4.)   Relying on Jerman v. Carlisle, McNellie, Rini, Kramer

& Ulrich LPA, 559 U.S. 573 (2010), Plaintiff asserts it “is well

established that the ‘bona fide error’ defense to an FDCPA action

applies only to mistakes of fact” and does not apply to mistakes

of law.    (Id.)

     Whether a bona fide error defense applies only to a mistake

of fact, however, is not well established.   In Jerman, the Supreme

Court held a mistake of law defense is unavailable in an FDCPA

action when based upon a misinterpretation of the FDCPA itself,

but the Court did not determine whether such a defense would be

available when premised on the “misinterpretation of the legal

requirements of state law or federal law other than the FDCPA.”

Jerman, 559 U.S. at 581 n.4.    The Circuits are split “regarding

whether the bona fide error defense applies to FDCPA violations

arising from misinterpretations of state law,” and the Eleventh

Circuit has “not address[ed] this issue . . . .”      Owen v. I.C.

Sys., Inc., 629 F.3d 1263, 1273 n.13 (11th Cir. 2011)(emphasis in

original).    In the absence of binding authority regarding this

issue, the Court declines to strike O&L’s Second Affirmative

Defense.




                               - 6 -
B.   Third Affirmative Defense

     O&L’s Third Affirmative Defense provides that:

     Plaintiff’s claims are barred, in part, by the FDCPA’s
     one year statute of limitations found at 15 U.S.C.
     Section 1692k based on the allegations in the Complaint
     relating to an alleged invalid assignment filed in June
     2016, almost 3 years before this suit was filed.

(Doc. #29, p. 9.)      Plaintiff moves to strike this Affirmative

Defense because “there is no statute of limitations issue in this

case” because Plaintiff “clearly” satisfied the FDCPA’s statute of

limitations since the “violations alleged by Plaintiff . . .

occurred no earlier than May 18, 2018.”       (Doc. #33, p. 5.)      Because

Section 1692k(d)’s one-year statute of limitations provides a

valid affirmative defense to an FDCPA claim, Green v. Specialized

Loan Servicing LLC, 766 F. App'x 777, 785 (11th Cir. 2019), O&L’s

Third Affirmative Defense as pled provides Plaintiff with fair

notice of the grounds on which the defense rests.            The Court need

not resolve the parties’ factual disputes and reach the merits of

O&L’s   Third   Affirmative   Defense    at   this   early   state   of   the

litigation.

     Accordingly, it is hereby

     ORDERED:

     Plaintiff’s Motion to Strike (Doc. #33) is DENIED.




                                 - 7 -
    DONE and ORDERED at Fort Myers, Florida, this   30th   day of

July, 2019.




Copies:
Counsel of Record




                             - 8 -
